DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The claim amendments in the Applicant’s Amendment filed on 12/28/21 have been entered.
According to the Amendment, claims 1-15 were pending.  Claims 1, 12, 13, and 15 have been amended.  Claim 16 has been added.  Thus, claims 1-16 are pending.

Response to Arguments
The Applicant's arguments with respect to the rejection of claims 1-12 and 14 under §112(b) for indefiniteness have been fully considered and is persuasive.  Therefore, the rejection is withdrawn.  However, a new ground of rejection is made in view of the claim amendments.  
The Applicant's arguments with respect to the rejection of claims 15 under §112(b) for indefiniteness have been fully considered but are unpersuasive.  Claim 15 
The Applicant's arguments with respect to the rejection of claims 1-7 and 9-14 under §102(a)(1) as being anticipated by DE 10 2015 014714 A1 to Sew-Eurodrive have been fully considered but are unpersuasive.  The cited art discloses a method of rearranging containers in a delivery vehicle by automatically changing the location of containers at various stops along the delivery vehicle’s route as recited in the claim.  Thus, the rejection of claims 1-14 is maintained.

Claim Rejections – 35 U.S.C. 112
Claims 1-12, 14, and 16 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 is on a method of optimizing the location of containers within a vehicle and recites, in part, “automatically changing locations of containers within the vehicle … according to a status of each container.”  Presumably, the claimed method comprises more than just the one step of 

Claim 15 is indefinite under § 112(b) as being indefinite for failing to particularly point and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.  Claim 15 recites, in part, “[1] means for monitoring the actual duration for the exchange of containers; [and 2] means for comparing the actual duration for the exchange of containers with the optimization results from the means for optimizing.”  However, construing the first limitation in accordance with § 112(f), it is unclear what structure in the specification corresponds to the specific function of “monitoring the actual duration for the exchange of containers.”  Furthermore, it is unclear what feature is being recited in the second limitation as it is not readily apparent how “the actual duration” of time is being compared to non-time related “optimization results.”  For at least these reasons above, claim 15 is indefinite.  Correction is required.

Claim 16 is further indefinite for reciting, in part, “for a fastest possible next automatic unloading/loading” (Emphasis added.)  The phrase “unloading/loading” renders the claim indefinite as it is unclear whether the limitation unloading, loading, or both loading and unloading are part of the claimed invention.  Similarly, the phrase “and/or vice versa” renders the claim indefinite as it is unclear whether the limitation before or after the phrase (or both limitations) are part of the claimed invention.  Correction is required.  

Claim Rejections – 35 U.S.C. 102
Claims 1-7 and 9-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DE 10 2015 014714 A1 to Sew-Eurodrive (Eurodrive) (as best understood by machine translation).  In regards to claim 1, Eurodrive discloses a method of optimizing the location of containers in a vehicle (see ¶ [0015] disclosing a loading/unloading control method), comprising the steps of: 
automatically changing locations of containers in the vehicle to optimally locate the containers in the vehicle for a fastest possible next automatic unloading/loading (see ¶¶ [0006-0007] and [0012-0013] for automatically changing the location of load carriers in a vehicle by loading and unloading the carriers from the vehicle at various stages along its travel route), 
wherein full containers unload automatically from the vehicle to a delivery point and/or containers with empty boxes load automatically from the delivery point to the vehicle (see ¶¶ [0029-0032] for automatically loading and unloading load carriers from a vehicle upon reaching a given delivery point).

In regards to claim 2, Eurodrive further discloses that the containers are controlled by an electronic control system with artificial intelligence means installed, where the artificial intelligence means optimizes placement and exchange of containers between the vehicle and the delivery point by determining optimum location and movement trajectories and/or other motion parameters of the containers in the vehicle and the point. See ¶¶ [0012-0013] and [0023] (determining, via a central control system, the optimum movement parameters of load carriers on a vehicle at a delivery point based on feedback from one or more sensors on the carriers).

In regards to claim 3, Eurodrive further discloses that the control system has the ability to continually learn and improve optimal location through feedback enabling the control system to monitor the actual duration for the exchange of containers and comparing them with the optimization results. See ¶¶ [0012-0013] (optimizing transport movement of load carriers based on environmental data determined by the sensors of one or more sensors).

In regards to claim 4, Eurodrive further discloses that the containers are equipped with technical means, enabling the movement of the containers on a horizontal plane and being connected to devices generating a torque force. See ¶ [0012] (providing load carriers with wheels that can be driven by an electromagnetic drive).

In regards to claim 5, Eurodrive further discloses that a base of the containers consists of only vertical supports and the containers are transported from one location to another in the vehicle by a separate drive unit. See Fig. 1; see also [0023] and [0019] (showing a load carrier with a base consisting of four vertical support walls, the load carrier comprising an electromagnetic drive for driving the wheels of the carrier from one location to another).

In regards to claim 6, Eurodrive further discloses that the drive unit passes between the supports of the containers without touching them, so that the drive unit can go to any container without spacing between the containers. See Fig. 1 (showing the drive unit disposed directly underneath the base of the load carrier).

In regards to claim 7, Eurodrive further discloses that hardware of the electronic control system is placed into the container, if the drive unit is installed in the container; or separate from the container, if the drive unit is separated from the container; or partially in the container and partially in a separate device. See ¶ [0023] (providing an electromagnetic drive operably coupled to a controller that moves along with the load carrier).

Claims 9-14 are rejected under § 102(a)(1) as being anticipated by Eurodrive, supra.  As to the claims, Eurodrive discloses a delivery system, comprising: 
a vehicle (5
a delivery point (see Fig. 1 showing a loading dock for receiving load carriers from vehicles); 
at least one container (1) with a base consisting of only vertical supports (see Fig. 1 showing the load carrier base with four vertical faces); 
at least a separate drive unit to transport the containers from one location to another in the vehicle (see ¶¶ [0006] and [0023] for providing load carriers with wheels that can be driven by an electromagnetic drive); [and]
an electronic control system according to claim 9, wherein the hardware of the electronic control system is placed partially in the container and partially in a separate device (see ¶¶ [0006] and [0023] for providing load vehicle controllers along with a central controller). 

Claim 15 is rejected under § 102(a)(1) as being anticipated by Eurodrive, supra.  In regards to claim 15, Eurodrive discloses a delivery system, comprising: 
a vehicle (5) with a cargo compartment; 
a delivery point(see Fig. 1 showing a loading dock for receiving load carriers from vehicles); 
at least one container (1); 
means for automatically moving the at least one container in the vehicle, and from the vehicle to the delivery point and vice/versa (see ¶¶ [0029-0032] for automatically loading and unloading load carriers from a vehicle upon reaching a given delivery point); 
means for changing the position of the at least one container in the vehicle to optimally locate at least one container in the vehicle for the fastest possible next see ¶¶ [0006-0007] and [0012-0013] for automatically changing the location of load carriers in a vehicle by loading and unloading the carriers from the vehicle at various stages along its travel route); 
means for monitoring the actual duration for the exchange of containers (see ¶¶ [0013-0014] and [0017] for providing one or more sensors for monitoring any task related to inventory tracking); 
means for comparing the actual duration for the exchange of containers with the optimization results from the means for optimizing (see ¶¶ [0006], [0013-0014] and [0017] for providing a central controller configured to modify transport operations based on feedback obtained from the one or more sensors); and 
means for continually learning and improving the optimal location through the feedback from the means for comparing (see ¶¶ [0012-0013] (optimizing transport movement of load carriers based on environmental data determined by the sensors of one or more sensors).

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112(b), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655